Citation Nr: 1205617	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  04-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a low back injury with L4-5 disc space narrowing and retrolisthesis (hereinafter "low back disability) prior to January 11, 2011 and entitlement to a disability rating in excess of 40 percent from January 11, 2011. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left shoulder injury.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with mild degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded the case for further development in September 2007.  That development was completed and the case was returned to the Board for appellate review.  In October 2009, the Board issued a decision denying the issues of entitlement to an increased disability rating for a low back disability and entitlement to an increased disability rating for residuals of a left shoulder injury.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2010 order, the Court vacated the October 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In October 2009, the Board had also remanded the issue of entitlement to an increased disability rating for residuals of a left knee injury with mild degenerative changes.  In November 2010, the Board remanded the issues of entitlement to an increased disability rating for a low back disability, entitlement to an increased disability rating for residuals of a left shoulder injury, and entitlement to an increased disability rating for residuals of a left knee injury with mild degenerative changes.  The case is once again before the Board for appellate review.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to January 11, 2011, the Veteran's low back disability was productive of moderate limitation of motion; but was not productive of flexion of less than 30 degrees or ankylosis.  The evidence does not reflect that the strain was severe or that the Veteran had severe intervertebral disc syndrome disc disease.  There is no evidence of the Veteran experiencing incapacitating episodes requiring prescribed bed rest by a physician.  

3.  From January 11, 2011, the Veteran's disability is manifested by complaints of pain, limitation of motion, stiffness, weakness, and spasm, and has resulted in forward flexion of the thoracolumbar spine of 30 degrees or less, but has not manifested in unfavorable ankylosis of the entire thoracolumbar spine.  In addition, there is no evidence of the Veteran experiencing incapacitating episodes requiring prescribed bed rest by a physician.  

4.  The Veteran has been diagnosed with neuropathy of the left lower extremity, which is a manifestation of his low back disability.  

5.  The Veteran is currently assigned the maximum schedular criteria for impairment of the clavicle or scapula and his residuals of a left shoulder injury are not productive of limitation of motion of the minor arm to 25 degrees from the side.  

6.  The Veteran's residuals of a left knee injury with mild degenerative changes manifests in complaints of pain, instability, pain, stiffness, weakness, and swelling and objective medical evidence of flexion, at its worst to 100 degrees, and no clinical findings of instability.  




CONCLUSIONS OF LAW

1.  Prior to January 11, 2011, the criteria for a disability rating of 20 percent, but no more, for the low back disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  From January 11, 2011, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  The criteria for a disability rating in excess of 20 percent for residuals of a left shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5203-5201 (2011).  

5.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with mild degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran received a fully compliant notification letter in October 2007.  The letter informed him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also notified the Veteran of the types of evidence that might show such a worsening of the disability, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Finally, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  The Board acknowledges that the October 2007 letter was not sent prior to the initial adjudication of the claim in March 2003.  However, the claim was readjudicated by the March 2009 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Indeed, the RO obtained the private treatment records as requested by the October 2009 and September 2010 Board remands and, ultimately, the November 2010 Board remand.  Therefore, the RO complied with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Veteran was afforded VA examinations in October 2002 and September 2003.  The Veteran was also afforded a VA examination in July 2008 in accordance with the September 2007 Board remand.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the parties to the Joint Motion noted that none of the VA examination reports regarding the Veteran's left shoulder provided an adequate discussion of the degree of motion at which he began to experience pain and therefore a new examination was required.  However, the Board still finds that the October 2002, September 2003, and July 2008 VA examination findings (without respect to the degree of pain on range of motion), are probative of the nature and severity of the left shoulder disability and therefore will be discussed in the discussion below.  In addition, the parties to the Joint Motion noted that the July 2008 VA examiner reported that the Veteran exhibited easy fatigability and lack of endurance on repetitive motion of the back.  However, they also observed that the examiner did not explain whether easy fatigability and lack of endurance are the same as excess fatigability.  Thus, they found that the July 2008 examination was inadequate.  Again, the Board still finds the objective medical findings are probative of the severity of the Veteran's lumbar spine disability, without respect to the Deluca requirements.  Finally, the Veteran was afforded a new VA examination in January 2011 with respect to the disabilities on appeal and in accordance with the Board's November 2010 remand.  The examination is adequate as the examiner reviewed the claims file, listed the Veteran's pertinent medical history, described the manifestations of the service-connected disabilities, and provided the medical information needed to address the rating criteria.  In addition, the examiner addressed the questions as noted in the November 2010 remand.  Thus, the Board finds that the examination is adequate and complies with the November 2010 remand directives.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest ratings.  According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating for his low back disability, the Board must consider (1) whether an increased rating is warranted under the 'old' criteria at any time; (2) whether an increased rating is warranted under the 'new' criteria for IVDS at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the 'new' criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application.

Words such as 'slight,' 'moderate,' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'     38 C.F.R. § 4.6.

The Board observes that the words 'slight,' 'moderate' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).  The Board observes that, in general, 'slight' is defined as 'small in amount or extent; not great or intense.'  Webster's New World Dictionary, Third College Edition 1262 (1988).  'Moderate' is generally defined as 'of average or medium quality, amount, scope, range, etc.'  Id. at 871.  'Severe' is generally defined as 'of a great degree: serious.'  Webster's Ninth New Collegiate Dictionary 1078 (1990).

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.

Under Diagnostic Code 5293 prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The September 2002 private treatment record shows that the Veteran had a right back muscle strain after walking his dog.  Neurologically, upper and lower extremities had normal DTRs and strength.  There was pain in the mid paraspinal area with palpation and spasm of the muscle but no redness, swelling or warmth.  

The Veteran was afforded a VA examination in October 2002.  He complained of painful and limited range of motion in the lumbosacral spine.  On physical examination, there was increased lordosis of the lumbosacral spine.  There was pain on palpation of L4-5 S1 with painful and limited range of motion.  Forward flexion was 75 degrees, extension was 20 degrees, and lateral flexion and rotation was normal in the right and left.  There was no spasm of the paravertebral muscles.  DTRs were 2+ and equal bilaterally.  Straight leg raise was negative from the sitting and lying position.  The Veteran was able to do tip-toeing and to stand on his heels.  He had some difficulty with the right ankle because of fusion of the right ankle.  The diagnosis was listed as chronic lumbosacral spine pain, degenerative disc disease, and spondylosis.  

The February 2003 VA treatment record shows that the Veteran had low back pain with no intermittent claudication.  

The March 2003 private treatment record shows that the Veteran complained of his back bothering him and he's been quite stiff.  In addition, he's having weakness in the legs and tingling in the thighs, right greater than left.  On examination, the Veteran had normal DTRs and strength and negative straight leg raise.  The impression was listed as low back pain with radicular sounding symptoms.  

The March 2003 magnetic resonance imaging (MRI) report reveals an impression of prominent central and left sided L4-5 disc protrusion resulting in left lateral recess and foraminal encroachment and degenerative disc disease L3-4.  

The March 2003 private treatment record noted that the Veteran complained of pain as 10/10 on the intensity scale.  It is a sharp burning discomfort.  It is mid-lumbar.  He does get some radiation into the legs in the L5 distribution.  On examination, there was pain with flexion and right lateral bending.  The pain is generalized in the mid-lumbar area.  In the sitting position, he has normal strength, reflexes, and sensation.  There was a negative straight leg raise bilaterally.  The MRI scan brought by the Veteran shows moderately severe degenerative disc disease at L3-4, L4-5.  L2-3 and L5-S1 look normal.  He has some mild facet changes at 3-4, 4-5 also.  He has spinal stenosis at the 3-4, 4-5 level of a mild to moderate degree.  He may have some disc bulging on the right side at 4-5.  

The April 2003 private treatment record shows an assessment of lumbar degenerative disc disease.  On examination, there was tenderness over the lumbar spine at L3-4.  He had a negative leg raise.  There was no atrophy, swelling, or decrease in strength in the upper extremities or lower extremities.  

The June 2003 private treatment record shows that the Veteran was considering minimally invasive low back surgery.  He complained of right paraspinal pain.  He did not have any numbness or tingling in the legs.  On examination, there was tenderness in the paraspinal muscles of the lumbar spine, right side.  The lower extremities had normal DTRs and strength.  Negative SLR.  

The August 2003 VA treatment record shows that the Veteran complained of pain in the back rated at an "8."  

The January 2004 private treatment record shows that the Veteran complained of back pain with no current radicular symptoms.    

The April 2004 VA treatment record shows that the Veteran complained of low back pain that is most severe with sitting or standing and is made better with laying down with pillow under back.  The pain was in the low back and radiated to the buttocks.  There are no leg symptoms or bowel or bladder involvement.  The back was tender to palpation of the lower lumbar area.  The straight leg raise was negative.  Strength was 5/5 bilaterally.  Sensation was intact to light touch.  The assessment was listed as mechanical low back pain.  

The Veteran was afforded a VA examination in July 2008.  At present, the Veteran complained of chronic lower back pain with flare-up when he is bending, lifting or sitting for a prolonged time.  For pain, the Veteran is taking Vicodin and he has temporary relief of pain after taking his medication.  There were no bladder or bowel complaints related to his lower back pain.  There was no history of lower back surgery or epidural injections.  During the last 12 months, the Veteran did not have any incapacitating episodes or hospital admission related to his lower back condition.  The Veteran's present job is Veteran representative.  He is able to do his job because it is sedentary.  There is no limitation of activities of daily living, only recreational activities.  The Veteran is not able to walk longer distances or run.  On examination, the Veteran has pain on palpation at L4-L5 and L5-S1.  There is no spasm of the paraverebral muscles.  Forward flexion was 75 degrees.  Extension was 15 degrees.  Lateral bending in the left and right was 30 degrees.  Rotation in the left and right was 30 degrees.  After repetitive motion, the Veteran has increased pain, easy fatigability, lack of endurance, and decrease of flexion and extension with 5 more degrees.  Neurological examination reveals straight-leg raise was negative from the sitting and lying positions.  Pinprick test was normal and the Babinski test was negative bilaterally.  The diagnoses were listed as strain of the lumbosacral spine and degenerative changes of lumbosacral spine with chronic pain.  

In an October 2010 statement, the Veteran explained that he cannot do the job he was trained for in the military, is unable to complete daily routine tasks without medication, uses vacation days/personal days for doctors appointments or as additional sick days when he is unable to get out of the bed/or walk.  He is unable to fully concentrate on working due to pain.  He cannot sit for more than 30 minutes without his back hurting or his knees aching or popping when he stands.  He stated that he was unable to maintain any type of exercise regiment due to knee/back problems.  

The Veteran was afforded a VA examination in January 2011.  The claims file was reviewed.  The Veteran injured his lower back while lifting heavy objects when stationed at Norton Air Force Base.  He did not seek medical attention at the time.  About 2 weeks later, he experienced a pop lifting and twisting a smaller object.  He was seen with a musculoskeletal strain.  He reinjured his back while stationed in England when a bookcase fell on it.  He takes Naproxen, Vicodin, Methacarbanol, and Gabapentin.  His response to treatment is poor.  There is no history of hospitalization or surgery or spine condition flare-ups.  The Veteran did not report any urinary incontinence, urinary urgency, urinary retention requiring catheterization, fecal incontinence, obstipation, or falls.  The Veteran did report urinary frequency every one to 2 hours during the day and nocturia with 4 voidings every night.  He also reported erectile dysfunction, numbness, paresthesias, leg or foot weakness, and unsteadiness.  The Veteran did not report any fatigue.  He reported decreased motion, stiffness, weakness, spasm, and spine pain in the entire lumbar region.  The pain onset when standing, sitting, walking, getting out of bed, twisting, and bending.  He described the pain as severe, constant, and daily with radiation of the pain to the left leg with intermittent numbness and tingling.  There are no incapacitating episodes of spine disease.  He does not use any devices/aids.  He is unable to walk more than a few yards.  Posture of the spine was normal, head position was normal, and there was symmetry in appearance.  The Veteran's gait was mildly antalgic.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was no thoracolumbar spine ankylosis.  On objective examination, there was spasm, pain with motion, and tenderness.  There was no atrophy, guarding, or weakness.  The muscle spasm, localized tenderness, and guarding is not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion findings included flexion from 0 to 30 degrees, extension from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, and right lateral flexion from 0 to 5 degrees.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of range of motion.  The sensory examination findings showed the vibration was normal, position sense was normal, pain or pinprick was normal, and light touch was normal of the right and left lower extremities.  There was no dysesthesias.  Lasegue's sign was positive on both sides.  The imaging report of the spine reveals an impression of no compression fracture deformity or spondylolisthesis and mild diffuse spondylosis with multilevel degenerative disc disease.  The January 2011 consult/EMG noted that the Veteran was referred for an EMG for possible left leg lumbar radiculopathy.  The impression was listed as electrodiagnostic evidence of lower extremity sensory neuropathy and no electrodiagnotic evidence of left lumbar radiculopathy.  The Veteran's occupation is as a supervisor at an unemployment office.  He lost 8 weeks from work during the past 12 months due to his knee and back.  The diagnosis was listed as lumbar strain/mild diffuse spondylosis with multilevel degenerative disc disease with no lumbar radiculopathy.  The effects on usual occupation included increasing tardiness and increased absenteeism.  The effects on occupational activities include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremity and pain.  The effects of the problem on usual daily activities include pain when getting out of bed and walking down the stairs, even lifting items out of the fridge.  His daughters help with his shoes.  There is pain getting in and out of the car as well as with standing and walking.  He is unable to carry the laundry basket downstairs or remove clothes from dryer.  He is unable to vacuum or mow the grass.  The examiner opined that the Veteran has a moderate to severe low back condition.  The Veteran presented with extreme low back pain as well as associated tenderness and spasm.  His range of motion was significantly impaired and he declined rotation maneuvers as well as Deluca repetitions.  The degree of fatigability could not be assessed due to the Veteran's excessive pain and limited movement.  The x-ray shows mild diffuse spondylosis with multilevel degenerative disc disease, while the EMG is negative for lumbar radiculopathy.  Based on examination findings of low back pain with limited motion, the Veteran has a moderately severe back condition.  

As noted above, the Veteran submitted his claim for increased disability compensation in July 2002.  He had been assigned a 10 percent disability rating prior to January 11, 2011.  The rating criteria was revised, effective September 26, 2003 and, therefore, the Board must evaluate the Veteran's service connected disability under the former criteria and amended criteria, whichever is more favorable to the Veteran.  

Under the former Diagnostic Code 5292, to warrant a disability rating of 20 percent, the evidence must show moderate limitation of motion.  Here, the Board finds that the Veteran should be assigned a disability rating of 20 percent, in particular when considering Deluca.  The medical evidence shows findings of limited range of motion with pain and spasm.  Therefore, a 20 percent disability rating is warranted under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

However, the evidence does not warrant a disability rating in excess of 20 percent  prior to January 11, 2011.  Under the former criteria, Diagnostic Code 5292 warrants a 40 percent disability rating for severe limitation of motion.  The findings of record do not reflect that the limitation of motion of the spine was severe.  Indeed, the Veteran, at worst, was able to flex to 70 degrees.  Under Diagnostic Code 5295, the highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  The evidence does not reflect that the Veteran's condition was severe.  The July 2008 VA examination report noted that there was no limitation of activities of daily living, only recreation.  Further, as noted above, the Veteran still retained much function of his spine including flexion to 70 degrees, albeit with pain.  Therefore, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5295.  

The Board has considered all other potentially applicable diagnostic codes.  There is no evidence of fractured vertebrae or ankylosis that would support an evaluation under the criteria of Diagnostic Codes 5285, 5286 or 5289, respectively.  See 38 C.F.R. § 4.71a (2002).

The amended criteria, from September 26, 2003 to January 11, 2011, warrants the assignment of a higher disability rating of 40 percent when the Veteran has forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In reviewing the medical evidence prior to January 11, 2011, there is no evidence that the Veteran had forward flexion of less than 30 degrees.  There are no findings of ankylosis.  Therefore, the evidence does not support a disability rating in excess of 20 percent from September 26, 2003 to January 11, 2011 under the amended criteria.
 
In addition, the Veteran does not meet the criteria for a higher disability rating for intervertebral disc syndrome.  Prior to September 23, 2002, Diagnostic Code 5293 provided a 40 percent disability rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  Here, the evidence of record does not reflect that the Veteran had severe intervertebral disc syndrome with recurring attacks with intermittent relief.  The Veteran was diagnosed with moderately severe degenerative disc disease in a private treatment record, however, the VA examination reports did not reveal any evidence of recurring attacks or that the disability rises to the level of severe.  As noted above, the Veteran still maintained much of the function of his back even with his complaints of pain.  Consequently, the former criteria would not result in a disability rating in excess of 20 percent prior to January 11, 2011.  

Under Diagnostic Code 5293 (in effect from September 23, 2002 to September 25, 2003), intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 40 percent disability rating was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  From September 26, 2003, a 40 percent disability rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The record shows that the Veteran is diagnosed with degenerative disc disease.  However, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5293 or Diagnostic Code 5243.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating, but no higher, prior to January 11, 2011.  The preponderance of the evidence is against a disability rating in excess of 20 percent prior to January 11, 2011 and the claim must be denied.  38 U.S.C.A. § 5107(b). 

The RO assigned an initial disability rating of 40 percent for the Veteran's low back disability, effective January 11, 2011.  Again, the Board will consider both the old and amended criteria with respect to the portion of the appeal period from January 11, 2011.

Following a review of the available evidence in this case, and the applicable laws and regulations, the Board concludes that the evidence does not support a disability rating in excess of 40 percent under any of the old or amended rating criteria.

The Board will first address the 'old' criteria with respect to the Veteran's claim for an increased disability rating.  As the Veteran is assigned the maximum 40 percent disability rating under former Diagnostic Code 5292, a higher rating cannot be assigned under the former Diagnostic Code 5292.  The Board also notes that the Veteran is not eligible for a higher disability rating under former Diagnostic Code 5295 (pertaining to lumbosacral strain), as he is in receipt of the maximum disability rating under this code.  In addition, there is no evidence of a fractured vertebrae or ankylosis that would support a higher disability rating under the criteria of Diagnostic Codes 5285, 5286 or 5289, respectively.  

The Board has also considered the old rating criteria with respect to intervertebral disc syndrome.  Prior to September 23, 2002, Diagnostic Code 5293 provided for a 60 percent disability rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Here, the January 2011 VA examination report does not show that the Veteran has pronounced intervertebral disc syndrome.  Although the Veteran complains of pain and that he has lost time from work due to back and knee pain, the report does not show that the Veteran experiences any incapacitating episodes.  The Board recognizes that the Veteran had limited range of motion on examination; however, the January 2011 VA examiner also noted that there were no additional limitations (aside from pain) after three repetitions of range of motion.  Therefore, the former criteria would not result in a disability rating in excess of 40 percent from January 11, 2011.  

Under Diagnostic Code 5293 (in effect from September 23, 2002 to September 25, 2003), a 40 percent disability rating was the maximum disability rating assignable and, therefore, the Veteran's disability is rated at the maximum and would not receive any benefit from Diagnostic Code 5293.  Therefore, a disability rating in excess of 40 percent is not warranted under the old rating criteria.

In addition, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent under the amended criteria effective from September 26, 2003.  To warrant a higher disability rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In this case, the evidence of record is completely negative for any findings of ankylosis.  As such, the Veteran's disability has not been shown to more nearly approximate the criteria for a higher disability rating under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  Initially, the Board notes that pain associated with motion is fully contemplated in the current 40 percent disability rating, which includes the equivalent of favorable ankylosis, i.e., no effective motion beyond the neutral position.  The Board observes that the Veteran has reported constant pain as well as complaints of decreased motion, stiffness, weakness, and spasm in the entire lumbar region.  The Board also observes the Veteran's contentions regarding the limitation of his daily activities and standing and walking.  Upon recent examination in January 2011, there was evidence of spasm, pain with motion, and tenderness.  However, there was no atrophy, guarding, or weakness.  Although the Veteran's range of motion was limited, the VA examiner noted that there was no additional limitation of motion following three repetitions of range of motion.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Even if it were conceded that the Veteran's pain is so severe as to prevent all motion of the spine, such a condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis.  Thus, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's low back disability disability.

The Board recognizes the Veteran's statements attesting to his constant pain, fatigue, stiffness, weakness, and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 40 percent from January 11, 2011.   

The Board has also considered whether the Veteran is entitled to a higher disability rating for intervertebral disc syndrome.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The record shows that the Veteran is diagnosed with degenerative disc disease.  However, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 40 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, after reviewing the record, the Board does find that a separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability distinct from his service-connected low back disability.  

The evidence of record shows that the Veteran's lumbar spine is not productive of bladder or bowel dysfunction.  However, the Veteran has consistently complained of pain radiating to his lower extremities.  The January 2011 VA examination report reveals a diagnosis of left sided sensory neuropathy.  Therefore, based on the foregoing, the Board concludes that the Veteran does suffer from an additional neurological deficiency, namely neuropathy of the left lower extremity, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132.  Accordingly, service connection is warranted for neuropathy of the left lower extremity.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his lumbar spine reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The Board acknowledges the evidence submitted to show that the Veteran has lost time from work due to his back and knee and his complaints of symptoms.  However, the criteria, 38 C.F.R. § 4.71a Diagnostic Codes 5285-5293) (2002) and 5235-5243 (2011), reasonably describe the Veteran's disability level and symptomatology.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Residuals of a left shoulder injury  

The Veteran is currently assigned a 20 percent disability rating for his residuals of a left shoulder injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201.  The hyphenated diagnostic code in this case indicates that the impairment of the clavicle or scapula under Diagnostic Code 5203 is the service-connected disorder and that the limitation of motion of the arm under Diagnostic Code 5201 is a residual condition.  Rating by analogy is appropriate where an unlisted condition is encountered and a closely related condition which approximates the anatomical localization, symptomatology, and functional impairment is available.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5203, a 20 percent disability rating represents the maximum schedular rating available.  Consequently, the Veteran is not entitled to an increased disability rating under that diagnostic code.  

Under Diagnostic Code 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted when the minor arm is limited to 25 degrees from the side.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran was afforded a VA examination in October 2002.  He complained of painful movement in the left shoulder joint.  On examination, the left shoulder had normal configuration.  There was pain on palpation over the anterior left shoulder joint and normal left AC joint.  There was painful but mild limitation of range of motion in the left shoulder.  Forward elevation was 140 degrees, abduction was 140 degrees, external rotation was 80 degrees.  The rest of the movements in the left shoulder were normal.  

The February 2002 private treatment record shows that the range of motion of the left shoulder was limited due to pain, although the rotator cuff muscles seemed fairly strong.  He had positive impingement sign as well.  There was no bicipital groove tenderness.  There was no swelling, redness or warmth of the left shoulder.  

The April 2003 private treatment record shows that the Veteran complained of left shoulder pain.  It has been burning in the posterior aspect and hurting with overhead activities.  On objective examination, there was full range of motion and no weakness of rotator cuff muscles.  

The Veteran was afforded a VA examination in September 2003.  He complained of flare-up of the left shoulder pain when he is trying to reach objects over his head.  His present occupation is a desk job for Disabled Veterans of Indiana.  According to the Veteran, for the last two years, he took four days off because of pain in the left knee and left shoulder.  On examination of the left shoulder, there is normal configuration.  There was mild pain on palpation over the anterior left shoulder joint.  There is painful and mild limitation of range of motion in the left shoulder.  Forward elevation was 140 degrees.  Abduction was 140 degrees, external rotation was 80 degrees.  The rest of the movements in the left shoulder were full.  The x-ray of the shoulder revealed degenerative osteoarthritis of the left acromioclavicular joint.  

The December 2004 private treatment record noted that the Veteran complained of having shoulder problems and pain at night.  On examination, the Veteran had some pain when testing the supraspinatus.  There was not a significant amount of pain with internal-external rotation.  There was mildly positive impingement testing on the shoulder.  There was no pain over the SC or AC joint.  There was negative apprehension and negative relocation test.  

The March 2004 x-ray report shows that the impression was mild degenerative change of the glenohumeral joint space.  

The April 2004 VA treatment record shows that the Veteran complained of pain in his left shoulder.  It was noted that he was currently undergoing shoulder therapy, had had injections in the past.  He reported that the pain was most severe with overhead activity and that he has night pain.  On examination, the AFF was 125; PFF was 160, ER was 50 and IR: T8.  There was no AC tenderness, crossover, or compression.  There was a mildly positive impingement sign.  Supraspinatus and infraspinatus strength was 4+/5 compared to the right.  

The February 2007 private treatment record shows that the Veteran was in a motor vehicle accident and reported pain in the posterior aspect of his shoulder.  The active range of motion created pain in the posterior aspect of the shoulder.  The impression was listed as left shoulder strain.  

The Veteran was afforded a VA examination in July 2008.  He complains of continuing pain in the left shoulder with flare-ups when he elevating his left arm over the shoulder.  On examination, the Veteran's left shoulder had normal configuration.  There was pain on palpation of the let anterior shoulder.  The Veteran has painful and mild limitation of range of motion in the left shoulder.  Forward elevation was 140 degrees.  Abduction was 140 degrees.  External rotation was 80 degrees.  After repetitive motion in the left shoulder joint, the Veteran had increased pain, easy fatigability and lack of endurance, but no change of range of motion.  The Veteran was diagnosed with degenerative osteoarthritis of the left shoulder joint with chronic pain.  

The Veteran was afforded a VA examination in January 2011.  The Veteran stated that the shoulder has been progressively worse since onset.  He takes Naproxen and Vicodin for the condition.  The Veteran is unable to sleep on the left shoulder.  The Veteran reported deformity, stiffness, and weakness.  There is no giving way, instability, incoordination, or decreased speed of joint motion.  There are no episodes of dislocation or subluxation or locking episodes and no effusion.  The condition does not affect the motion of the joint.  On examination, there was objective evidence of pain with active range of motion.  Flexion was 135 degrees, abduction was 90 degrees, left internal rotation was 45 degrees, and left external rotation was 60 degrees.  It was noted that there were additional limitations after three repetitions of range of motion consisting of pain.  It was noted that the Veteran works as a supervisor in an unemployment office.  He stated that he lost 8 weeks of work during the past 12 months due to his knee and back.  It was noted that the Veteran had mild to moderate left shoulder impairment.  On examination of the Veteran's left shoulder, tenderness was noted anteriorly with additional pain on range of motion.  Flexion was 135 degrees on the left compared to 170 degrees on the right with further reduction to 105 degrees on Deluca examination due to pain.  Abduction on the left was only 90 degrees compared to 170 degrees on the right.  Left abduction was further reduced to 80 degrees with repetitive movement.  Internal rotation and external rotation on the left were 45 and 60 degrees respectively; while they were 60 and 90 degrees on the right.  The Veteran reported pain at the end point of each left shoulder motion, though more severe with flexion and abduction.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent for his residuals of a left shoulder injury.  The medical evidence of record does not show that the Veteran's left arm is limited to 25 degrees from the side.  In fact, the October 2002 VA examiner commented that the Veteran had only mild limitation of motion and, in particular, indicated that he had abduction to 140 degrees.  Private treatment records dated in August 2003 noted that the Veteran's left shoulder had full range of motion and in March 2004, his shoulder abduction strength was good.  Although other private treatment records indicate that he was referred to physical therapy due to decreased strength, function and range of motion, there were no range of motion findings indicating that his left arm was limited to 25 degrees from the side.  In addition, the September 2003 and July 2003 VA examiner noted that the Veteran had 140 degrees of abduction.  The January 2011 VA examiner determined that the Veteran had 90 degrees of abduction and 80 degrees upon repetitive motion.  Although the findings in January 2011 are more severe than the prior range of motion findings, the evidence still does not show that the Veteran's arm is limited to 25 degrees from the side.  Thus, the Veteran has not been shown to have met the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5201.  

While the Board has considered whether an increased rating would be in order under other relevant diagnostic codes, such as that governing ankylosis of the scapulohumeral articulation and other impairment of the humerus, the Board finds that the criteria for a rating in excess of 20 percent for his left shoulder disability are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2011).  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range of motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  Moreover, the VA examiners indicated that the Veteran's left shoulder had a normal configuration and there was no other indication that he has fibrous union of the humerus, nonunion of the humerus or loss head of the humerus.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate disability rating under Diagnostic Codes 5200 and 5202.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's left shoulder disability is not warranted on the basis of functional loss as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating and no higher.  In this regard, the Board acknowledges the Veteran's complaints of pain.  In fact, the January 2011 VA examiner noted that there were additional limitations after three repetitions of range of motion consisting of pain.  In greater detail, the examiner stated that flexion was 135 degrees on the left with further reduction to 105 degrees on Deluca examination due to pain.  Abduction on the left was only 90 degrees and was further reduced to 80 degrees with repetitive movement.  Internal rotation and external rotation on the left were 45 and 60 degrees respectively.  The Veteran reported pain at the end point of each left shoulder motion, though more severe with flexion and abduction.  However, the effect of pain in the Veteran's left shoulder is contemplated by the currently assigned 20 percent disability rating.  Even considering the reduced range of motion caused by pain, the Veteran still has 80 degrees of abduction and 105 degrees of flexion.  The Board notes that the July 2008 VA examiner noted that the Veteran had increased pain, fatigability, and lack of endurance after repetitive motion of the left shoulder joint, but he also stated that there was no change in the range of motion.  After considering all of the medical evidence, the Board finds that the Veteran's complaints do not establish weakened movement, excess fatigability or incoordination to the degree that would warrant a disability rating in excess of 20 percent.  

In sum, for the reasons stated above, there is insufficient symptomatology shown to warrant a rating in excess of 20 percent for the Veteran's residuals of a left shoulder injury.  Consequently, a rating in excess of 20 percent for the Veteran's service-connected disability is not warranted for the entire appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his residuals of a left shoulder injury.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected left shoulder disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In fact, the Veteran has not stated that his left shoulder disability affects his work.  Even so, 38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Residuals of a left knee injury with mild degenerative changes

The Veteran is currently assigned a disability rating of 10 percent under Diagnostic Codes 5299-5260.  Under Diagnostic Code 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected disability does not warrant a disability rating in excess of 10 percent.

The May 2002 private treatment record shows that there was no laxiety of all major knee ligaments.  Apley's compression and McMurray's were insignificant.  Stress of the lateral patellar retinacular ligaments does reproduce a more intense pain.  End range of knee flexion is limited somewhat by onset of pain.  Strength is normal throughout the knee; however, it does exaggerate pain during resistance in flexion and extension.  

The July 2002 private treatment record shows that the Veteran came in due to left knee pain status post hyperextension injury while playing ping pong.  On examination, the left knee had no major effusion, warmth or erythema.  There was no patellar apprehension.  He did have some pain over the distal femur proximal tibia area on the lateral aspect.  McMurray's sign was equivocal.  ACL and collateral ligaments were stable.  

The Veteran was afforded a VA examination in October 2002.  The Veteran reported that he injured his left knee in 1982 while he was playing football.  Because of continuing pain, he had arthroscopic surgery in 1983.  At present, the Veteran is complaining of painful movement in the left knee joint.  On examination, the left knee had normal configuration.  There was pain on palpation around the left knee joint and over the medial joint compartment.  There was mild crepitation during movement in the left knee joint.  Flexion was possible up to 145 degrees.  There were no complaints of neighboring joints.  The Veteran was diagnosed with injury of left knee in 1983, status post arthroscopic surgery, chronic left knee pain, and degenerative osteoarthritis of left knee.  The October 2002 x-ray shows an impression of no acute osseous injury and mild degenerative changes.  The x-ray noted that there was no acute fracture or dislocation.  

The February 2003 VA treatment record shows that there was no swelling of the extremities and range of motion was within normal limits.  

The Veteran was afforded a VA examination in September 2003.  The Veteran reported complaints of pain in the left knee.  The Veteran reported flare-ups of pain in the knee when he goes up and down stairs and when he is trying to run.  His present occupation is a desk job for Disabled Veterans of Indiana.  According to the Veteran, for the last two years, he took four days off because of pain in the left knee and left shoulder.  On examination of the left knee, there is a small scar from previous arthroscopic surgery.  There was normal configuration of the left knee.  There was pain on palpation over the medial joint compartment.  The Veteran has painful and mild limitation of range of motion in the left knee joint.  Flexion was possible up to 135 degrees.  He has full extension in the left knee.  He has good stability of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments.  The Veteran was diagnosed with injury of the left knee in 1984 - status post arthroscopic surgery, chronic pain in the left knee joint, mild degenerative changes.  

The April 2004 VA treatment record shows that the Veteran complained of pain in his left knee.  He reported that the left knee has swelling, catching, and locking.  He can only walk the length of a department store.  On examination of the knee, there was no effusion, but there was lateral joint line pain.  There was a positive lateral McMurray's sign and a negative Lachman's sign and posterior drawer sign.  

The Veteran underwent a magnetic resonance imaging (MRI) study due to complaints of occasional locking and instability.  The impression was listed as a small joint effusion with no evidence of internal derangement.  

The June 2005 private treatment record shows that the Veteran complained of his knees starting to flare-up.  He had a history of subluxation in the past and dislocations.  He has been having burning pain around the knee.  He still gets locking and catching and has problems going up and down stairs.  On examination, he had pretty good motion with the knees.  He lacked about 5 degrees of full extension on the left compared to the right.  He had medial joint line tenderness as well as lateral patellofemoral crepitus, positive grind testing, negative varus and valgus testing, and negative McMurray's.  

In another June 2005 private treatment record, the Veteran stated that he was having a lot of pain, snapping, burning, and catching in the left knee.  On examination, there was no erythema or warmth.  He lacked about five degrees of full extension and has about 100 degrees of flexion.  He has mild effusion.  He has diffuse joint line tenderness.  Patellofemoral crepitance is noted.  There was negative varus and valgus testing.  He had pain with McMurray's testing but no palpable clicking.  The impression was listed as chondromalacia, possible arthritic changes.    

The Veteran was afforded a VA examination in July 2008.  On examination, the left knee had normal configuration.  There was no effusion.  There were small scars from previous arthroscopic surgery.  There was mild pain on palpation over the medial joint compartment.  The Veteran had painful and mild limitation of range of motion in the left knee joint.  Flexion was possible up to 130 degrees.  He has full extension in the left knee joint.  There was good stability of the medial and lateral collateral ligaments and the anterior and cruciate ligaments.  McMurray's and lachman tests were negative.  After repetitive emotion in the left knee joint, the Veteran has increased pain, easy fatigability, and lack of endurance but no change of range of motion.  The Veteran was diagnosed with degenerative osteoarthritis of the left knee joint.  

In a submitted statement, the Veteran stated that the pain in his knee has limited his capabilities to live his life normally.  He has serious trouble walking up and down the stairs in his home.  He stated that it takes what seems like an hour to walk up 16 stairs.  He has to wear a brace to support his knee from popping out of place.  He can no longer enjoy time to take his dogs for walks.  He stated that he has also missed numerous days of work due to not being able to put weight on his knee for fear it may dislocate.  He sits behind a desk and has trouble getting out of his chair to walk to the restroom, break room, or copy machine.  He has to have co-workers assist him sometimes with standing or walking.  In an October 2010 statement, the Veteran explained that he cannot do the job he was trained for in the military, is unable to complete daily routine tasks without medication, uses vacation days/personal days for doctors appointments or as additional sick days when he is unable to get out of the bed/or walk.  He is unable to fully concentrate on working due to pain.  He cannot sit for more than 30 minutes without his back hurting or his knees aching or popping when he stands.  He stated that he was unable to maintain any type of exercise regiment due to knee/back problems.  

The Veteran was afforded another VA examination in January 2011.  The examiner noted that the Veteran's knee disorder has gotten progressively worse since service.  He takes Naproxen and Vicodin.  The Veteran reported deformity, giving way, instability, pain, stiffness, weakness, and swelling.  He did not report incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  He stated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He uses a brace intermittent, but frequently.  The Veteran had an antalgic gait.  On examination of the knee, there was exquisite tenderness medial joint line, increasing with valgus maneuver.  There were no clicks or snaps, grinding, instability, or crepitation.  There was subpatellar tenderness.  There were no other knee abnormalities and no meniscus abnormality.  Flexion was 100 degrees and there was objective evidence of pain with active motion.  Left knee extension was normal.  There was pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  The x-ray report of the left knee shows no acute osseous or articular abnormalities of the left knee.  It was noted that the Veteran is employed as a supervisor of an unemployment office.  He stated that he lost 8 weeks of work in the past 12 months due to knee and back pain.  The examiner noted that the residuals of left knee trauma cause significant effects on usual occupational due to decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The resulting work problem is increased absenteeism.  There are moderate effects on chores and driving.  There are severe effects on shopping and recreation.  The condition prevents exercise, sports, and traveling.  There are mild effects on dressing.  The condition does not cause any effects with feeding, bathing, toileting or grooming.  

Under Diagnostic Code 5260, a 20 percent disability rating is warranted for flexion limited to 30 degrees.  However, as noted above, the Veteran, at worst, has demonstrated flexion limited to 100 degrees, which does not even meet the criteria for a compensable rating under Diagnostic Code 5260.  Therefore, a higher disability rating is not warranted under Diagnostic Code 5260.  The Board notes that the Veteran lacked five degrees of extension on two visits in June 2005.  However, the VA examination reports and other records consistently show that the Veteran has normal extension.  In addition, there is no evidence that the Veteran's extension is limited to 10 degrees so as to warrant a compensable disability rating under Diagnostic Code 5261.  As a result, the Veteran does not meet the criteria for higher disability ratings under Diagnostic Code 5260 or a separate disability rating under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, it appears that the RO has considered DeLuca in rating the Veteran's left knee disability as 10 percent disabling as the Veteran does not meet the flexion measurements to warrant a noncompensable disability rating.  As noted above, the Veteran has, at worst, been limited to 100 degrees of flexion.  As the Veteran does not even meet the rating criteria for a non-compensable disability rating (flexion limited to 60 degrees), the Board finds that the currently assigned disability rating of 10 percent accounts for any additional increased pain, easy fatigability, and lack of endurance (as reported by the July 2008 VA examiner).  Consequently, the Board finds that the Veteran is not entitled to a higher disability rating under Deluca, id.

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

The Board notes that the Veteran has complained of giving way of his left knee.  Diagnostic Code 5257 provides compensable ratings based on 'slight,' 'moderate' and 'severe' lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  However, this has not been shown by the objective medical evidence of record.  Although there was a positive McMurray's test in the April 2004 VA treatment record, the following treatment records and examination reports show that the McMurray's test has been negative and that the Veteran's stability has been good.  Varus and valgus testing have also been negative on several examinations.  Thus, the Veteran's disability does not warrant a separate rating under Diagnostic Code 5257.

The Board acknowledges the Veteran's statements regarding the severity of his knee pain, swelling, weakness, stiffness, and locking to include aggravation by his job.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Although the Board acknowledges the Veteran's complaints of pain, locking, catching, giving way, and swelling, the objective medical findings do not support the assignment of a higher disability rating of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).  The Board finds that the objective medical evidence of record, consisting of the VA treatment records and VA examination reports are more persuasive with respect to whether the Veteran's left knee disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's left knee.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the pertinent appeal period.  Therefore, staged ratings for the Veteran's service-connected disability are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for residuals, left knee injury with mild degenerative changes.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his residuals, left knee injury with mild degenerative changes.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  The Board recognizes the Veteran's contentions that he has lost time from work due to knee pain and back pain.  38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to January 11, 2011, entitlement to a disability rating of 20 percent, but no more, for a low back disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From January 11, 2011, entitlement to a disability rating in excess of 40 percent for a low back disability is denied.  

Entitlement to service connection for neuropathy of the left lower extremity is granted, subject to controlling regulations governing the award of monetary benefits.  

Entitlement to a disability rating in excess of 20 percent for residuals of a left shoulder injury is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with mild degenerative changes is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


